Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).



Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: claims 1, 2, 4, 8, 13, 14, drawn to an optical arrangement including: a first liquid crystal region for phase modulation, a second liquid crystal region for phase modulation and at least one polarization beam splitter for dividing the incoming radiation between the two liquid crystal regions and for combining the beams, wherein two polarization beam splitters are provided;
Group II: claims 3 and 7, drawn to an optical arrangement including a first liquid crystal region for phase modulation, a second liquid crystal region for phase modulation and at least one polarization beam splitter for dividing the incoming radiation between the two liquid crystal regions and for combining the beams, wherein the two sub-beams each pass through both liquid crystal regions but in opposite directions and only one polarization beam splitter is provided.
Group III: claims 5 and 6; drawn to an optical arrangement including a first liquid crystal region for phase modulation, a second liquid crystal region for phase modulation and at least one polarization beam splitter for dividing the incoming radiation between the two liquid crystal regions and for combining the beams, wherein only one single liquid crystal matrix is provided; and
Group IV:	claims 9-12; drawn to an optical arrangement including a first liquid crystal region for phase modulation, a second liquid crystal region for phase modulation and at least one polarization beam splitter for dividing the incoming radiation between the two liquid crystal regions and for combining the beams, wherein multiple liquid crystal matrices each provide two liquid crystal regions.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is held generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature of claim 2, which constitutes the distinguishing feature with respect to the non-inventive common subject matter, consists in also using the first polarization beam splitter for combining the beams.
This feature has the technical effect that only one polarization beam splitter is required and solves the objective problem of providing an extremely compact design.
	The technical features of claim 3, which constitute the difference with respect to the non-inventive common subject matter, consist in that both the reflected beam and also the transmitted beam pass through both liquid crystal regions, except in reversed orders. These features solve the objective problem of providing a design with the least possible optical components (see exemplary embodiment in figure 1).
	The technical features of claim 5, which constitute the difference with respect to the non-inventive common subject matter, consist in the use of different regions of the same liquid crystal matrix and of a polarization rotator. These features have the technical effect that only one liquid crystal matrix is needed and solve the objective problem of providing a more cost efficient modulator (see exemplary embodiment in figure 3).
	The technical features of claim 9 define an arrangement which corresponds to the fourth exemplary embodiment. These features have the technical effect that both the phase and the amplitude of the light can be modulated and solve the objective problem of enabling the light to be modulated more extensively (see exemplary embodiment in figure 4).
Groups I – IV lack unity of invention because the groups do not share the same or corresponding technical feature.

A telephone call was made to Mr. Arthur Dresner on May 18, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879